          Case 1:18-cv-02095-SDA Document 78 Filed 07/29/19 Page 1 of 2
                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      86 Chambers Street
                                                      New York, New York 10007


                                                      July 29, 2019
BY ECF
Honorable Stewart D. Aaron
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:     New York Times and Vogel v. United States Dept. of Justice,
               No. 18 Civ. 2095 (SDA)

Dear Judge Aaron:

         I write respectfully pursuant to the Court’s July 22, 2019 opinion and order, ECF No. 77,
to provide an update on the “issues remaining in this case,” id. at 27. Two sets of issues remain
outstanding: one related to the government’s final production, and the other to a potential
demand for attorneys’ fees. Because the parties are attempting to resolve these issues without
litigation, we respectfully propose a further status update in approximately one month—by
August 30, 2019.

        May 10 production. As discussed in the Court’s July 22 order and in previous letters,
see, e.g., ECF No. 69, on May 10, the government produced to plaintiffs a set of 378 pages of
material as to which exemption 7(A) did not apply. These records included redactions for
exemptions 6 and 7(C) to protect individual privacy. The government’s May 10 response letter
also noted that 325 items were withheld in full pursuant to FOIA’s exemption 5. The parties are
currently conferring about whether the government can provide any additional information to
inform plaintiff of the basis for these withholdings.

         Attorneys’ fees. Plaintiffs have informed the government that they may make a demand
for attorneys’ fees. Plaintiffs are currently compiling information in support of a demand. The
government does not concede that plaintiffs are eligible or entitled to recover fees in this action,
and reserves all defenses to such a claim. Nevertheless, the parties believe it would be most
productive in the first instance for the parties to attempt to resolve any fee claim without
litigation.

       Proposal for further status update by August 30. To allow the parties’ ongoing
discussions to continue, the parties propose that they provide the Court with a further status
update by August 30, 2019.
        Case 1:18-cv-02095-SDA Document 78 Filed 07/29/19 Page 2 of 2
Honorable Stewart D. Aaron                                                     Page 2
July 29, 2019
      We thank the Court for its consideration of this request.

                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney for the
                                            Southern District of New York

                                    By:     /s/ Peter Aronoff
                                            PETER ARONOFF
                                            Assistant United States Attorney
                                            Telephone: (212) 637-2697
                                            Facsimile: (212) 637-2717
                                            E-mail: peter.aronoff@usdoj.gov
                                            Counsel for defendant
